DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “determining whether the uniform value is present in a global table or a local table based on the first CSI, wherein the global table is associated with the first granule and a second granule in the plurality of granules, and wherein the local table is associated with the first granule but not the second granule; and if the uniform value is associated with the global table, retrieving the uniform value from the global table using an index associated with the first CSI, or if the uniform value is associated with the local table, retrieving the uniform value from the local table using the index associated with the first CSI”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.
Claim 16 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “determining whether the uniform value is present in a global table or a local table based on the first CSI, wherein the global table is associated with the first granule and a second granule in the plurality of granules, and wherein the local table is associated with the first granule but not the second granule;  -51 -if the uniform value is associated with the global table, retrieving the uniform value from the global table using an index associated with the first CSI; and if the uniform value is associated with the local table, retrieving the uniform value from the local table using the index associated with the first CSI”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.
Claim 20 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “determining whether the uniform value is present in a global table or a local table based on the first CSI, wherein the global table is associated with the first granule and a second granule in the plurality of granules, and wherein the local table is associated with the first granule but not the second granule;  - 52 -if the uniform value is associated with the global table, retrieving the uniform value from the global table using an index associated with the first CSI; and if the uniform value is associated with the local table, retrieving the uniform value from the local table using the index associated with the first CSI”, structurally and functionally interconnected with other limitations in the manner as cited in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references are related to instant application subject matters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is 571 272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/Primary Examiner, Art Unit 2845